         Case 5:20-cv-00025-DEP Document 18 Filed 02/24/21 Page 1 of 1

                   UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF NEW YORK



                           JUDGMENT IN A CIVIL CASE

Jeffrey W. George, Sr.
            Plaintiff(s)
       vs.                                CASE NUMBER: 5:20-cv-25 (DEP)

Commissioner of Social Security
          Defendant(s)


Decision by Court. This action came to trial or hearing before the Court. The issues
have been tried or heard and a decision has been rendered.

IT IS ORDERED AND ADJUDGED: Defendant’s motion for judgment on the pleadings
is GRANTED. The Commissioner’s determination that the plaintiff was not disabled at
the relevant times, and thus is not entitled to benefits under the Social Security Act, is
AFFIRMED. The clerk is respectfully directed to enter judgment, based upon this
determination, DISMISSING plaintiff’s complaint in its entirety.

All of the above pursuant to the order of the Honorable David E. Peebles, dated the 24 th
day of February, 2021.

DATED: February 24, 2021




                                                 s/Kathy Rogers
                                                 Deputy Clerk
